Name: 79/435/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Directive 75/268/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy; NA;  economic policy
 Date Published: 1979-05-04

 Avis juridique important|31979D043579/435/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Directive 75/268/EEC (Only the Dutch text is authentic) Official Journal L 111 , 04/05/1979 P. 0036 - 0036COMMISSION DECISION of 17 April 1979 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Directive 75/268/EEC (Only the Dutch text is authentic) (79/435/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 75/159/EEC of 17 April 1972 on the modernization of farms (2), and in particular Article 18 (3) thereof, Whereas on 2 February 1979 the Government of the Netherlands notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Directive 72/159/EEC, a Decision of the Foundation for the Administration of Agricultural Land of 19 December 1978 on aid to less-favoured areas; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission must decide whether, having regard to the objectives of Directive 75/268/EEC and to the need for a proper connection between the various measures, the laws, regulations and administrative provisions notified comply with that Directive and thus satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Decision is consistent with the aims and conditions of Title II of Directive 75/268/EEC; Whereas the EAGGF Committee had been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Decision of the Foundation for the Administration of Agricultural Land of 19 December 1978 on aid to less-favoured areas, notified by the Government of the Netherlands, satisfies the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 17 April 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1.